      Case 2:16-cv-01081-MJH-CRE Document 289 Filed 08/18/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  ALTON D. BROWN,                                        )
                                                              Civil No. 16-1081
                                                         )
           Plaintiff,                                    )
                                                         )
      v.                                                 )
                                                         )
  TOM WOLF, et al.,                                      )
                                                         )
           Defendants.                                   )


                             MEMORANDUM OPINION AND ORDER

        Before the Court is an appeal, ECF No. 281, filed by Plaintiff Alton D. Brown, requesting

review of the magistrate judge’s Text Order, dated August 3, 2020, ECF No. 277. On July 30,

2020, Mr. Brown filed a Supplemental Request for Preliminary Injunction, and Exhibits in

Support of the Request. ECF Nos. 273 & 275. On August 3, 2020, the Magistrate Judge issued

an Order striking the Supplemental Request and explained, “In the interest of judicial economy,

no further supplements will be allowed until” the District Court rules on Mr. Brown’s Appeal

filed at ECF No. 268. ECF No. 277. Mr. Brown argues that the Magistrate Judge did not have

the authority to strike his pleading because it was a motion for preliminary injunctive relief.1

ECF No. 281. Mr. Brown thus claims that the Magistrate Judge issued a final ruling on a

dispositive matter. A different standard of review applies depending on whether a magistrate

judge’s ruling is a final disposition or a pre-trial ruling on a non-dispositive matter: “de novo”



1 Mr. Brown also argues that the Magistrate Judge’s Order demonstrates a bias against him. The Court see no basis
for such an assertion.


                                                       1
      Case 2:16-cv-01081-MJH-CRE Document 289 Filed 08/18/20 Page 2 of 3




for magistrate resolution of dispositive matters, 28 U.S.C. § 636(b)(1)(B)-(C), and “clearly

erroneous or contrary to law” for magistrate resolution of non-dispositive matters. 28 U.S.C. §

636(b)(1)(A).

        Mr. Brown is correct that a magistrate judge does not have the authority, without the

consent of the parties, to make a final determination on a dispositive matter, such as a motion for

injunctive relief. In re U.S. Healthcare, 159 F.3d 142, 145 (3d Cir. 1998) (citing 26 U.S.C. §

636(b)(1)). Here, however, the Magistrate Judge exercised her discretion in managing the

proceedings to temporarily prohibit the filing of supplements until this Court ruled on Mr.

Brown’s prior appeal at ECF No. 268.2 Therefore, the Magistrate Judge’s Order is not a

dispositive ruling on Mr. Brown’s request for injunctive relief and will only be disturbed if it is

found to be clearly erroneous or contrary to law.

        Mr. Brown’s prior appeal directly impacted the timing and substance of the filing of a

consolidated amended complaint. Mr. Brown had appealed the Magistrate Judge’s ruling

defining the limits of what could be included in an amended complaint. The Magistrate Judge

had to wait until this Court issued a ruling before finally setting a filing deadline and defining the

parameters of what allegations could be included in an amended complaint. Mr. Brown’s

separate supplemental pleading seeking injunctive relief potentially raises issues that will be in

an amended complaint or outside the parameters of what this Court and the Magistrate Judge

have determined are permitted. The Magistrate Judge’s decision to strike the pleading until after

this Court’s ruling is a sensible exercise of her power to manage the proceedings before her in



2 This Court ruled on Mr. Brown’s Appeal at ECF No. 268 on August 12, 2020. ECF No. 280. Thus, the condition
cited by the Magistrate Judge has been met.

                                                     2
      Case 2:16-cv-01081-MJH-CRE Document 289 Filed 08/18/20 Page 3 of 3




the interest of judicial economy. Therefore, the Court concludes that the Magistrate Judge’s

Order is neither clearly erroneous nor an abuse of discretion and, accordingly, Mr. Brown’s

appeal is dismissed.




       IT IS SO ORDERED.


Dated: August ___, 2020                                            ______________________
                                                                   Marilyn J. Horan
                                                                   United States District Judge



cc:    ALTON D. BROWN
       DL-4686
       SCI Fayette
       48 Overlook Drive
       LaBelle, PA 15450-1050
       (via U.S. First Class Mail)

       All Counsel of Record
       (via ECF electronic notification)




                                               3
